DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DOWNLOAD REDUCING WINGLETS FOR AIRCRAFT HAVING A ROTOR PRODUCING DOWNWASH, AND METHOD OF OPERATING THE SAME.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1, line 2 recites “a vertical rotor” which is indefinite, because it is unclear how the term “vertical” is intended to be used. The phrasing of the recitation tends to connote to one of skill in the art that the rotor is rotating in a vertical plane. However, based on Applicant’s disclosure, it appears that Applicant intends for the rotor to be rotating about a vertical axis, and/or configured to create vertical lift. Additionally, the term “vertical rotor” does not appear to be commonly used in the art to refer to, e.g., the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fink et al. (US 2014/0061366 A1), hereinafter Fink.
Regarding claim 1, Fink discloses an aircraft (abstract, regarding a compound helicopter), comprising: 
a vertical rotor (main rotor 13; fig. 1) in operation producing a rotor downwash (as shown in fig. 2); 
a wing (horizontal tail plane 11; fig. 1) positioned below the vertical rotor and extending to an outboard end (as shown in fig. 1); and 
an anhedral winglet (vertical tail planes 12; fig. 1) extending from the outboard end through an angular transition to a tip (as shown in figs. 1 and 2), the anhedral winglet having an external surface exposed to the rotor downwash (as shown in figs. 1 and 2), wherein the external surface is contoured to generate local wing lift in response to the rotor downwash (Examiner notes that the vertical tail planes 12 will inherently tend to create lift due to the increased velocity of the downwash over the angular transition towards the tip, as shown in figs. 1 and 2).

Regarding claim 11, Fink discloses the invention in claim 1, and further discloses wherein the wing comprises a cutout of an aft portion of the wing proximate to the outboard end (the cutout portion from the horizontal tail plane 11 adjacent to the vertical tail plane 12 and directly forward of the propulsive devices 14, 15, as shown in fig. 1).

Regarding claim 16, Fink discloses a method, comprising: operating an aircraft in a hover (as shown in fig. 2), the aircraft having a vertical rotor (main rotor 13) producing a rotor downwash directed vertically downward (as shown in fig. 2) onto a wing (horizontal tail plane 11) extending to an outboard end (as shown in fig. 1), and an anhedral winglet (vertical tail plane 12) extending from the outboard end through an angular transition to a tip (as shown in figs. 1 and 2), the anhedral winglet having an external surface exposed to the rotor downwash (as shown in figs. 1 and 2).

Regarding claim 17, Fink discloses the invention in claim 16, and further discloses the invention comprising the anhedral winglet generating local lift in response to the rotor downwash (Examiner notes that the vertical tail planes 12 will inherently tend to create lift due to the increased velocity of the downwash over the angular transition towards the tip, as shown in figs. 1 and 2).

Regarding claim 19, Fink discloses the invention in claim 16, and further discloses wherein the wing comprises a cutout of an aft portion of the wing proximate to the outboard end (the cutout portion from the horizontal tail plane 11 adjacent to the vertical tail plane 12 and directly forward of the propulsive devices 14, 15, as shown in fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.

d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6-9, 12-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2014/0061366 A1), hereinafter Fink, in view of Whitehouse et al. (US 2018/0050790 A1), hereinafter Whitehouse.
Regarding claims 2 and 12, Fink discloses the invention in claims 1 and 11, but does not appear to specifically disclose the invention further comprising a turbulence feature located on the external surface and (with regard only to claim 2) oriented to induce turbulence in the rotor downwash passing across the external surface.
However, Whitehouse is in the field of wing tip arrangements for aircraft (abstract) and teaches a turbulence feature (vortilons 65; fig. 9) located on the external surface (as shown in fig. 9).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the aircraft of Fink to include a turbulence feature located on the external surface as taught by Whitehouse, whereby the turbulence feature is oriented to induce turbulence in the rotor downwash passing across the external surface (given that the analogous placement of the vortilons 65 of Whitehouse on the vertical tail plane 12 of Fink would necessarily experience rotor downwash passing across the external surface), in order to ensure control over the air flow as it transitions from laminar to turbulent (see Whitehouse, para. [0023]).



Regarding claims 4 and 13, Fink as modified discloses the invention in claims 2 and 12, and further discloses wherein the turbulence feature is a surface roughness feature (as shown in fig. 9 of Whitehouse).

Regarding claim 6, Fink as modified discloses the invention in claim 2, and further discloses wherein the turbulence feature is a vortex generator (as shown in fig. 9 of Whitehouse; see additionally para. [0003] of Whitehouse, regarding vortilons can have some of the characteristics of a fence or a vortex generator).

Regarding claims 7, Fink as modified discloses the invention in claim 2, and further discloses wherein the turbulence feature comprises a ridge extending generally longitudinally (from Whitehouse, vortilons 65 shown in fig. 9 extend longitudinally, as shown in fig. 2).

Regarding claim 8, Fink as modified discloses the invention in claim 7, and further discloses claim 7, wherein the ridge is located on the angular transition (as shown in fig. 9 of Whitehouse).



Regarding claims 18 and 20, Fink discloses the invention in claims 16 and 19, but does not appear to specifically disclose the invention further comprising triggering turbulence in the rotor downwash on the external surface of the anhedral winglet in response to a turbulence feature located on the external surface.
However, Whitehouse teaches triggering turbulence in the rotor downwash on the external surface of the anhedral winglet in response to a turbulence feature (vortilons 65; fig. 9) located on the external surface (para. [0023], regarding for low speed and high incidence conditions approaching stall a disturbance in the form of a vortex or multiple vortices pass over the upper surface of the wing-tip arrangement, such that a flow separation is inhibited).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Fink to include triggering turbulence in the rotor downwash on the external surface of the anhedral winglet in response to a turbulence feature located on the external surface as taught by Whitehouse in order to ensure control over the air flow as it transitions from laminar to turbulent (see Whitehouse, para. [0023]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2014/0061366 A1), hereinafter Fink, in view of Whitehouse et al. (US 2018/0050790 A1), hereinafter Whitehouse, as applied to claim 4 above, and further in view of McKeon et al. (US 2009/0065650 A1), hereinafter McKeon.
Regarding claim 5, Fink as modified discloses the invention in claim 4, but does not appear to specifically disclose wherein the surface roughness feature comprises a plurality of dimples.
However, McKeon is in the field of dynamically controlled morphable wing surfaces (abstract) and teaches wherein the surface roughness feature comprises a plurality of dimples (as shown in fig. 5; see also para. [0082]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the aircraft of Fink such that the surface roughness feature comprises a plurality of dimples as taught by McKeon in order to provide a well-known and conventionally used alternative for controlling boundary layer transition on the winglet surface.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2014/0061366 A1), hereinafter Fink, in view of Whitehouse et al. (US 2018/0050790 A1), hereinafter Whitehouse, as applied to claim 4 above, and further in view of Ikeda (US 2008/0217485 A1).
Regarding claims 10 and 15, Fink as modified disclose the invention in claims 2 and 12, and further discloses wherein the turbulence feature is a ridge (from Whitehouse, vortilons 65 shown in fig. 9).

However, Ikeda is in the field of vortex generators for aircraft (abstract) and teaches the ridge oriented obliquely to the direction of the air flow (see fig. 5, showing the smart vortex generators 1 oriented at an angle).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the aircraft of Fink such that the ridge is oriented obliquely to the direction of the air flow as taught by Ikeda, whereby in Fink as modified the ridge is oriented obliquely to the rotor downwash, in order to ensure that the vortices generated thereby are properly distributed across the external surface (see Ikeda, para. [0145]).
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647